PER CURIAM
Petitioner was convicted of aggravated murder in 1981 and sentenced to life imprisonment without the possibility of parole for a minimum of 20 years. In 2002, petitioner asked for a parole release date. The Board of Parole and Post-Prison Supervision conducted an aggravated murder review hearing. Following that hearing, the board declined to set a release date, finding that petitioner was unlikely to be rehabilitated within a reasonable period of time. Petitioner now seeks judicial review, arguing that the board erred in failing to conduct the hearing in accordance with the contested case procedures required by ORS 163.105(3). The state concedes that, under Larsen v. Board of Parole, 206 Or App 353, 365, 138 P3d 16 (2006), petitioner is correct. We agree.
Reversed and remanded.